In Mandamus. On respondents’ answer and motion for judgment on pleadings and relator’s motions to strike answer of respondents, for judgment on the pleadings, and for sanctions for frivolous action. Relator’s and respondents’ motions are denied. Alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prae.R. X: The parties shall file any evidence they intend to present within 20 days of the date of this entry, relator shall file his brief within ten days of the filing of the evidence, respondents shall file their brief within 20 days after the filing of relator’s brief, and relator may file a reply brief within seven days after the filing of respondents’ brief.